
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION VERSION


VOTING AND STANDSTILL AGREEMENT


        This Voting and Standstill Agreement (this "Agreement") is made and
entered into as of August 30, 2014, by and among Cole Corporate Income
Trust, Inc., a Maryland corporation that has elected to be treated as a real
estate investment trust for U.S. federal income tax purposes ("Target"), the
undersigned shareholder ("Shareholder") of Select Income REIT, a Maryland real
estate investment trust (the "Acquirer"), and solely for the purposes of
Section 9 of this Agreement, American Realty Capital Properties, Inc., a
Maryland corporation and parent of the sponsor of Target ("Target Sponsor").


RECITALS


        A.    Concurrently with the execution of this Agreement, the Acquirer,
SC Merger Sub LLC, a Maryland limited liability company and a wholly owned
subsidiary of the Acquirer ("Merger Sub"), and Target have entered into an
Agreement and Plan of Merger, dated as of August 30, 2014, (the "Merger
Agreement") which provides for, on the terms and subject to the conditions set
forth therein, the merger of Target with and into Merger Sub with Merger Sub
being the surviving entity.

        B.    As a condition and an inducement to Target's willingness to enter
into the Merger Agreement, Target has required that Shareholder, and Shareholder
has agreed, to enter into this Agreement with respect to all common shares of
beneficial interest, $0.01 par value per share, of the Acquirer ("Acquirer
Common Shares") that Shareholder now or hereafter owns beneficially or of
record.

        NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

        1.    Definitions.    Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

        A Person shall be deemed to "beneficially own" any securities not owned
directly by such Person if that Person or a group of which such Person is a
member would be the beneficial owner of such shares under Rule 13d-3 and
Rule 13d-5 of the Exchange Act.

        "Permitted Liens" shall mean any (i) Liens relating to any Indebtedness,
(ii) Liens that result from any statutory or other Liens for Taxes or
assessments that are not yet due and payable or the validity of which is being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on Shareholder's financial statements (if such reserves are
required pursuant to GAAP), or that are otherwise not material and (iii) Liens
imposed or promulgated by Law or any Governmental Entity.

        "Permitted Transfer" shall mean, (i) any Transfer to an Affiliate of
Shareholder, so long as such Affiliate, in connection with such Transfer,
executes a joinder to this Agreement pursuant to which such Affiliate agrees to
become a party to this Agreement and be subject to the restrictions applicable
to Shareholder and otherwise become a party for all purposes of this Agreement;
provided, that no such Transfer shall relieve the transferring Shareholder from
its obligations under this Agreement, other than with respect to the Subject
Shares transferred in accordance with the foregoing provision; (ii) the creation
or assumption of any Permitted Lien and (iii) the creation or assumption of any
Lien as security for Indebtedness and for purposes of clause (iii) of this
definition only, "Lien" and "Indebtedness" shall have the meanings ascribed to
such terms in

--------------------------------------------------------------------------------



Shareholder's Credit Agreement dated as of October 28, 2010, and Shareholder's
Term Loan Agreement, dated as of January 12, 2012, each as amended (the "Credit
Agreements").

        "Transfer" shall mean (i) any direct or indirect offer, sale,
assignment, encumbrance, pledge, hypothecation, disposition, loan or other
transfer (by operation of Law or otherwise), either voluntary or involuntary, or
entry into any contract, option or other arrangement or understanding with
respect to any offer, sale, assignment, encumbrance, pledge, hypothecation,
disposition, loan or other transfer (by operation of Law or otherwise), of any
capital stock (or any security convertible or exchangeable into capital stock)
or interest in any capital stock, excluding, for the avoidance of doubt, entry
into this Agreement or (ii) entering into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise, provided, that any transaction described in
these clauses (i) or (ii) shall not constitute a Transfer so long as (a) such
transaction does not require a filing under the Exchange Act or any other public
disclosure of such transaction and (b) such transaction does not in any way
limit the ability of Shareholder to vote its Subject Shares.

        2.    Representations, Warranties and Covenants of
Shareholder.    Shareholder hereby represents and warrants to Target, as of the
date of this Agreement, as follows:

        2.1    Due Authority.    Shareholder has the full power and authority to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 4.2 hereof. This Agreement has been
duly and validly executed and delivered by Shareholder and constitutes a valid
and binding agreement of Shareholder enforceable against it in accordance with
its terms, except that the enforcement hereof may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws, now or hereafter
in effect, relating to creditors' rights generally and (b) general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law).

        2.2    Organization, Standing and Corporate Power.    Shareholder is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed and has all requisite power and authority to
carry on its business as now being conducted.

        2.3    Ownership of Acquirer Common Shares.    Shareholder (i) is the
beneficial or record owner of the Acquirer Common Shares indicated on Schedule A
hereto (the "Subject Shares"), free and clear of any and all Liens, other than
Permitted Liens, or those Liens created by this Agreement and (ii) has voting
power over, sole power of disposition and sole power to issue instructions with
respect to all of the Subject Shares with no other limitations, qualifications
or restrictions on such rights, subject to applicable Law, the Parent Governing
Documents, the Credit Agreements and the terms of this Agreement.

        2.4    No Conflict; Consents.    

        (a)   The execution and delivery of this Agreement by Shareholder does
not, and the performance by Shareholder of its obligations under this Agreement
and the compliance by Shareholder with any provisions hereof do not and will
not: (i) conflict with or violate in any material respects any Laws applicable
to Shareholder or the Subject Shares or (ii) result in any material breach of or
constitute a material default (or an event that with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Subject Shares pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which Shareholder is a party or by which
Shareholder or the Subject Shares are bound.

2

--------------------------------------------------------------------------------



Shareholder's Subject Shares are not, with respect to the voting of, subject to
any other agreement, including, any voting agreement, stockholders agreement,
irrevocable proxy or voting trust.

        (b)   Other than the disclosure and filing of this Agreement with the
SEC, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by Shareholder in connection with the execution and delivery of this
Agreement or the consummation by Shareholder of the transactions contemplated
hereby.

        2.5    Absence of Litigation.    There is no Action pending against, or,
to the knowledge of Shareholder, threatened against or affecting, Shareholder or
any of its properties or assets (including the Subject Shares) at law or in
equity that would reasonably be expected to materially impair or delay the
ability of Shareholder to perform Shareholder's obligations hereunder.

        2.6    Acknowledgement.    Shareholder understands and acknowledges that
Target is entering into the Merger Agreement in reliance upon Shareholder's
execution of this Agreement.

        3.    Agreement to Retain Subject Shares.    

        3.1    Transfer and Encumbrance of Subject Shares.    Other than a
Permitted Transfer, from and after the date hereof and until the Expiration
Time, Shareholder shall not (i) Transfer any of the Subject Shares, (ii) deposit
any Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Shares; (iii) take any action that
would cause any representation or warranty of Shareholder contained herein to
become untrue or incorrect, in each case in any material respect, or would
reasonably be expected to have the effect of preventing or disabling Shareholder
from performing its obligations under this Agreement, or (iv) commit or agree to
take any of the foregoing actions. If any involuntary Transfer of any Subject
Shares shall occur, the transferee shall take and hold such Subject Shares
subject to terms of this Agreement.

        3.2    Additional Purchases.    Any Acquirer Common Shares that
Shareholder purchases or otherwise acquires (including, without limitation, by
way of stock-split, stock dividend, conversion of securities or distribution or
similar event) after the execution of this Agreement and prior to the Expiration
Time shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Subject Shares.

        3.3    Unpermitted Transfers.    Any Transfer or attempted Transfer of
any of the Subject Shares or other action in violation of Section 3.1 shall, to
the fullest extent permitted by Law, be null and void ab initio. Notwithstanding
the foregoing or any other provision in this Agreement to the contrary,
Shareholder shall not be deemed to be in breach of any of its obligation
hereunder with which it is unable to comply as a result of any Subject Shares
subject to any Permitted Lien becoming subject to foreclosure, forfeiture or
other similar proceedings.

        4.    Agreement to Vote and Approve.    

        4.1    Subject Shares.    Subject to the terms hereof, from and after
the date hereof and until the Expiration Time, at every meeting of the
shareholders of the Acquirer however called with respect to any of the following
matters, and at every adjournment or postponement thereof, Shareholder shall, or
shall cause the holder of record on any applicable record date to (including via
proxy), vote or cause to be voted, the Subject Shares: (i) in favor of the
issuance of Acquirer Common Shares in the Merger on the terms set forth in the
Merger Agreement, (ii) in favor of any proposal to adjourn a meeting of the
shareholders of the Acquirer to solicit additional proxies in favor of the
approval of the issuance of the Acquirer Common Shares in connection with the
Merger, and (iii) against (a) any action or agreement that would reasonably be
expected to result

3

--------------------------------------------------------------------------------



in any condition to the consummation of the Merger set forth in Article VIII of
the Merger Agreement not being fulfilled and (b) any action which could
reasonably be expected to impede or materially delay consummation of the
Transactions.

        4.2    Irrevocable Proxy.    By execution of this Agreement, Shareholder
does hereby appoint and constitute Target, and any one or more individuals
designated by Target, and each of them individually, until the Expiration Time
(at which time this proxy shall automatically be revoked), with full power of
substitution and resubstitution, as such Shareholder's true and lawful
attorneys-in-fact and proxies, to the fullest extent of such Shareholder's
rights with respect to the Subject Shares, to vote each of the Subject Shares
solely with respect to the matters set forth in Section 4.1 hereof; provided,
however, the foregoing shall only be effective if such Shareholder fails to be
counted as present, to consent or to vote such Shareholder's Subject Shares, as
applicable, in accordance with Section 4.1 above. Shareholder intends this proxy
to be irrevocable and coupled with an interest hereafter until the Expiration
Time for all purposes, including without limitation Section 2-507(d) of the
MGCL, and hereby revokes any proxy previously granted by such Shareholder with
respect to the Subject Shares. Shareholder hereby ratifies and confirms all
actions that the proxies appointed hereunder may lawfully do or cause to be done
in accordance with this Agreement. The proxy granted by Shareholder pursuant to
this Section is granted in order to secure Shareholder's performance under this
Agreement and also in consideration of Target entering into the Merger
Agreement.

        5.    Ownership Interest.    Nothing contained in this Agreement shall
be deemed to vest in Target, the Acquirer or any other Person any direct or
indirect ownership or incidence of ownership of or with respect to, or pecuniary
interest in, any of the Subject Shares. All rights, ownership and economic
benefits of and relating to, and pecuniary interest in, the Subject Shares shall
remain vested in and belong to Shareholder, and neither Target, the Acquirer nor
any other Person shall have any power or authority to direct Shareholder in the
voting or disposition of any of the Subject Shares, except as otherwise
expressly provided in this Agreement.

        6.    Further Assurances.    From time to time, at the request of Target
and without further consideration, Shareholder shall take such further action as
may reasonably be requested by Target or the Acquirer to carry out the intent of
this Agreement.

        7.    Termination.    This Agreement shall terminate and shall have no
further force or effect on the earliest to occur of (i) the Effective Time,
(ii) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article IX thereof, or (iii) the termination of this Agreement by
mutual written consent of the parties hereto (such date, the "Expiration Time").

        8.    Notice of Certain Events.    Shareholder shall notify Target
promptly of (a) any fact, event or circumstance that would cause, or reasonably
be expected to cause or constitute, a breach in any material respect of any
representation or warranty set forth in this Agreement and (b) the receipt by
Shareholder of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with this
Agreement; provided, however, that the delivery of any notice pursuant to this
Section 8 shall not limit or otherwise affect the remedies available to any
party.

        9.    Standstill.    

        (a)   During the period beginning on the date of this Agreement and
ending on the date that is thirty-six (36) months after the date hereof, without
the prior written approval or invitation of the board of trustees or directors
of a Covered Company, Target Sponsor shall not, and shall cause each entity to
which Target Sponsor directly provides management

4

--------------------------------------------------------------------------------



services and their respective Subsidiaries not to, take any of the following
actions, directly or indirectly:

          (i)  solicit proxies or written consents of holders of Covered
Securities of such Covered Company, or any other Person with the right to vote
or power to give or withhold consent in respect of Covered Securities of such
Covered Company, or conduct, encourage, participate or engage in any other type
of referendum (binding or non-binding) with respect to, or from the holders of
Covered Securities of such Covered Company or any other Person with the right to
vote or power to give or withhold consent in respect of Covered Securities of
such Covered Company, make, or in any way participate or engage in (other than
by voting any Covered Securities it owns), any solicitation of any proxy,
consent or other authority to vote any Covered Securities of such Covered
Company (other than in respect of the issuance of Acquirer Common Shares in the
Merger) or make any shareholder proposal with respect to any matter, or become a
participant in any contested solicitation with respect to such Covered Company;

         (ii)  form or join in a partnership, limited partnership, syndicate or
other group, including without limitation a group as defined under Section 13(d)
of the Exchange Act with respect to the Covered Securities of such Covered
Company or otherwise support or participate in any effort by a third party with
respect to the matters set forth in this Section 9, or deposit any Covered
Securities of such Covered Company in a voting trust or subject any Covered
Securities of such Covered Company to any voting agreement;

        (iii)  (A) either directly or indirectly for Target Sponsor or any of
its Affiliates, or in conjunction with any other Person in which Target Sponsor
or any of its Affiliates is or proposes to be a principal or partner or to which
Target Sponsor or any of its Affiliates is or proposes to act as a financing
source, broker or agent for compensation, effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in, or (B) in
any way knowingly support, assist or facilitate any other Person to effect or
seek, offer or propose to effect, or cause or participate in, any (x) tender
offer or exchange offer, merger, acquisition or other business combination
involving such Covered Company or any of its Subsidiaries; (y) business
combination, acquisition or other similar transaction relating to a material
amount of the assets or securities of such Covered Company or any of its
Subsidiaries or (z) restructuring, recapitalization, liquidation or similar
transaction with respect to such Covered Company or any of its Subsidiaries; or

        (iv)  acquire beneficial ownership of any Covered Securities of such
Covered Subsidiary, other than those Covered Securities beneficially owned as of
the date of this Agreement (which are set forth on Schedule B hereto).

        (b)   For purposes of this Section 9, (i) "Covered Companies" shall mean
the Acquirer, Shareholder and their successors; (ii) "Covered Securities" of a
Covered Company shall mean shares of beneficial or other interests or capital
stock of such Covered Company, including without limitation common shares,
common stock or common interests of such Covered Company and any other
securities of such Covered Company entitled to vote in the election of trustees
or directors, or securities convertible into, or exercisable or exchangeable
for, such securities, whether or not subject to the passage of time or other
contingencies and (iii) "Subsidiary" in respect of a Person shall mean another
Person that is its subsidiary as defined in Rule 12b-2 under the Exchange Act as
in effect on the date hereof.

        Nothing in this Section 9 shall be deemed to in any way restrict or
limit the ability of Target Sponsor or any of its Subsidiaries to discuss any
matter confidentially with a Covered Company or any of its directors or
executive officers.

5

--------------------------------------------------------------------------------



        10.    Miscellaneous.    

        10.1    Severability.    If any term or other provision of this
Agreement is determined to be invalid, illegal or incapable of being enforced by
any rule of Law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

        10.2    Binding Effect; Assignment; Third Party Beneficiaries.    This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party. Any attempted assignment contrary to the provisions of this Section 10.2
shall be null, void and of no legal force or effect. The Acquirer shall be an
express third party beneficiary of the agreements of Shareholder contained in
this Agreement and of the provisions of Section 9 of this Agreement.

        10.3    Amendments and Modifications.    This Agreement may not be
modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by the parties hereto.

        10.4    Specific Performance; Injunctive Relief.    The parties
acknowledge that irreparable damage would occur in the event any provision of
this Agreement was not performed in accordance with the terms hereof or was
otherwise breached. Accordingly, the parties shall be entitled to specific
relief hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they may be entitled at law or in equity. Any requirements
for the securing or posting of any bond with respect to any such remedy are
hereby waived.

        10.5    Notices.    Any notice, request, claim, demand and other
communication hereunder shall be in writing and shall be deemed to have been
duly given or made as follows: (a) if personally delivered to an authorized
representative of the recipient, when actually delivered to such authorized
representative; (b) if sent by facsimile transmission (providing confirmation of
transmission), when transmitted, or if sent by e-mail of a pdf attachment, upon
acknowledgement of receipt of such notice by the intended recipient (provided,
that any notice received by facsimile transmission or otherwise at the
addressee's location on any Business Day after 5:00 p.m. (in the time zone of
the recipient) or any day other than a Business Day shall be deemed to have been
received at 9:00 a.m. on the next Business Day); (c) if sent by reliable
overnight delivery service (such as DHL or Federal Express) with proof of
service, upon receipt of proof of delivery and (d) if sent by certified or
registered mail (return receipt requested and first-class postage prepaid), upon
receipt; provided, in each case, such notice, request, claim, demand or other
communication

6

--------------------------------------------------------------------------------



is addressed as follows (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 10.5):

        (a)   if to Target to:

c/o American Realty Capital Properties, Inc.
405 Park Avenue
15th Floor
New York, NY 10022
Attention: Richard A. Silfen
Facsimile: (215) 887-2585
E-Mail: rsilfen@arcpreit.com

with a copy (which shall not constitute notice) to:

Morris, Manning & Martin, LLP
3343 Peachtree Road, NE
Suite 1600
Atlanta, Georgia 30326
Attention: Lauren B. Prevost, Esq.
Facsimile: (404) 365-9532
E-Mail: LPrevost@mmmlaw.com

        (b)   if to Shareholder:

Government Properties Income Trust
Two Newton Place
255 Washington Street
Suite 300
Newton, Massachusetts 02458
Attention: Mark L. Kleifges, Chief Financial Officer
Facsimile: (617) 219-1440
E-Mail: mkleifges@reitmr.com

with a copy (which shall not constitute notice) to:

Saul Ewing LLP
500 E. Pratt Street
Suite 900
Baltimore, MD 21202-3133
Attention: Eric G. Orlinsky
Facsimile: (410) 332-8688
E-Mail: eorlinsky@saul.com

        (c)   if to Acquirer:

Select Income REIT
Two Newton Place
255 Washington Street
Suite 300
Newton, Massachusetts 02458
Attention: David M. Blackman
Facsimile: (617) 796-8267
E-Mail: dblackman@sirreit.com

7

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA 02116
Attention: Margaret R. Cohen
Facsimile: (617) 305-4859
E-Mail: margaret.cohen@skadden.com

        10.6    Governing Law; Jurisdiction and Venue.    The laws of the State
of Maryland shall govern the validity and construction of this Agreement and all
rights and obligations of, and disputes between or among the parties arising out
of or related to this Agreement or the transactions contemplated by this
Agreement, whether in contract, tort or otherwise, without regard to the
principles of conflict of laws of the State of Maryland. The parties hereby
consent and submit to the exclusive jurisdiction of the state and federal courts
in the state of Maryland, the venue of the Circuit Court for Baltimore City and
the venue of the U.S. District Court for the District of Maryland, and all
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined in a state or federal court in the State of Maryland.

        10.7    WAIVER OF JURY TRIAL.    BY EXECUTING THIS AGREEMENT, THE
PARTIES KNOWINGLY AND WILLINGLY WAIVE ANY RIGHT THEY HAVE UNDER APPLICABLE LAW
TO A TRIAL BY JURY IN ANY DISPUTE ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE ISSUES RAISED BY THAT DISPUTE.

        10.8    Entire Agreement.    This Agreement contains the entire
understanding of the parties in respect of the subject matter hereof, and
supersedes all prior negotiations and understandings between the parties with
respect to such subject matter.

        10.9    Counterparts.    This Agreement may be executed and delivered by
facsimile signature, portable document format (PDF) or other electronic format,
and in several counterparts, each of which shall be an original, but all of
which together shall constitute one and the same agreement.

        10.10    Effect of Headings.    The section headings herein are for
convenience only and shall not affect the construction of interpretation of this
Agreement.

        10.11    No Agreement Until Executed.    Irrespective of negotiations
among the parties or the exchanging of drafts of this Agreement, this Agreement
shall not constitute or be deemed to evidence a contract, agreement, arrangement
or understanding between the parties hereto unless and until (i) the Merger
Agreement is executed by all parties thereto and (ii) this Agreement is executed
by all parties hereto.

        10.12    Legal Representation.    This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

        10.13    Expenses.    Except as provided in the Merger Agreement, all
costs and expenses incurred in connection with this Agreement shall be paid by
the party incurring such cost or expense, whether or not the Merger is
consummated.

[Signature page follows]

8

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the date and year first above written.

    COLE CORPORATE INCOME TRUST, INC.
 
 
By:
 
/s/ D. KIRK MCALLASTER, JR.


--------------------------------------------------------------------------------

    Name:   D. Kirk McAllaster, Jr.     Title:   Executive Vice President, Chief
Financial Officer & Treasurer
 
 
GOVERNMENT PROPERTIES INCOME TRUST
 
 
By:
 
/s/ MARK L. KLEIFGES


--------------------------------------------------------------------------------

    Name:   Mark L. Kleifges     Title:   Chief Financial Officer
 
 
Solely for purposes of Section 9 of this Agreement,
AMERICAN REALTY CAPITAL PROPERTIES, INC
 
 
By:
 
/s/ LISA E. BEESON


--------------------------------------------------------------------------------

    Name:   Lisa E. Beeson     Title:   Chief Operating Officer

   

Signature Page to Voting Agreement

--------------------------------------------------------------------------------






SCHEDULE A


 
Shareholder
  Number of Acquirer Common Shares
Beneficially Owned


Government Properties Income Trust

  21,500,000

--------------------------------------------------------------------------------






SCHEDULE B


        None.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



VOTING AND STANDSTILL AGREEMENT
RECITALS
SCHEDULE A
SCHEDULE B
